Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

     Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Gall C. Gotfried (Registration No. 58,333) on August 23, 2022.


	Please amend the claims as follows:

1.	(Currently Amended) A method comprising:
	  receiving, by a messaging application implemented on a client device, a request to access a first version of a third-party resource;
	  determining that a second version of the third-party resource was previously authorized by the messaging application, the first version of the third-party resource comprising a web-based version of the third-party resource, and the second version of the third-party resource comprising a standalone application comprising the third-party resource that is installed on the client device, the third-party resource comprising a game or utility;
	  in response to determining that the second version of the third-party resource was previously authorized by the messaging application, identifying, by the messaging application, user account information generated using the second version of the third-party resource; and
	  sharing, by the messaging application, the user account information generated using the second version of the third-party resource with the first version of the third-party resource.

2.	(Original) The method of claim 1, wherein the user account information is stored on a database associated with the third-party resource.

3.	(Currently Amended) The non-transitory machine-readable storage medium of claim 20, the operations comprising:
displaying a conversation interface of the messaging application;
	within the conversation interface, presenting a list of third-party resources; and
	receiving input that selects the first version of the third-party resource from the list of third-party resources 

4.	(Currently Amended) The non-transitory machine-readable storage medium of claim 3, the operations comprising:
presenting a first user interface of the third-party resource in response to receiving the input; and
	overlaying on top of the first user interface, a first menu with an option to connect to the first version of the third-party resource 

5.	(Original) The method of claim 1, wherein the user account information is generated prior to receiving the request to access the first version of the third-party resource.

6.	(Original) The method of claim 1, further comprising:
	  retrieving, by the messaging application, the user account information from a database associated with the third-party resource; and
	  storing the retrieved user account information on a storage device associated with the messaging application to make the user account information available to the first version of the third-party resource.

7.	(Original) The method of claim 6, wherein the second version of the third-party resource is authorized in accordance with an OAuth 2 framework, and wherein the user account information is retrieved in accordance with the OAuth 2 framework.

8.	(Original) The method of claim 1, wherein the user account information comprises payment information stored on a database associated with the third-party resource.

9.	(Original) The method of claim 8, wherein the payment information, generated using the second version of the third-party resource, is made available to the first version of the third-party resource.

10.	(Original) The method of claim 1, further comprising:
	  displaying a conversation interface of the messaging application;
	  within the conversation interface, presenting a list of third-party resources; and
	  receiving input that selects the first version of the third-party resource from the list of third-party resources.

11.	(Original) The method of claim 10, further comprising:
	  presenting a first user interface of the third-party resource in response to receiving the input; and
	  overlaying on top of the first user interface, a first menu with an option to connect to the first version of the third-party resource.

12.	(Original) The method of claim 11, further comprising:
	  overlaying on top of the first user interface, a second menu that identifies the user account information generated using the second version of the third-party resource, wherein the second menu includes one or more messaging application profile options.

13.	(Original) The method of claim 12, further comprising selectively choosing which messaging application profile information is shared with the first version of the third-party resource using the one or more messaging application profile options.

14.	(Original) The method of claim 12, further comprising presenting a second user interface of the third-party resource within the conversation interface, the second user interface being generated using the user account information that was generated using the second version of the third-party resource.

15.	(Currently Amended) A system comprising:
	  a processor configured to perform operations comprising:
	  receiving, by a messaging application implemented on a client device, a request to access a first version of a third-party resource;
	  determining that a second version of the third-party resource was previously authorized by the messaging application, the first version of the third-party resource comprising a web-based version of the third-party resource, and the second version of the third-party resource comprising a standalone application comprising the third-party resource that is installed on the client device, the third-party resource comprising a game or utility;
	  in response to determining that the second version of the third-party resource was previously authorized by the messaging application, identifying, by the messaging application, user account information generated using the second version of the third-party resource; and
	  sharing, by the messaging application, the user account information generated using the second version of the third-party resource with the first version of the third-party resource.

16.	(Original) The system of claim 15, wherein the user account information is stored on a database associated with the third-party resource.

17.	(Currently Amended) The system of claim 15, the operations comprising:
displaying a conversation interface of the messaging application;
	within the conversation interface, presenting a list of third-party resources; and
	receiving input that selects the first version of the third-party resource from the list of third-party resources 

18.	(Currently Amended) The system of claim [[15]]17, the operations comprising:
presenting a first user interface of the third-party resource in response to receiving the input; and
	overlaying on top of the first user interface, a first menu with an option to connect to the first version of the third-party resource 

19.	(Original) The system of claim 15, wherein the user account information is generated prior to receiving the request to access the first version of the third-party resource.

20.	(Currently Amended) A non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
	receiving, by a messaging application implemented on a client device, a request to access a first version of a third-party resource;
	determining that a second version of the third-party resource was previously authorized by the messaging application, the first version of the third-party resource comprising a web-based version of the third-party resource, and the second version of the third-party resource comprising a standalone application comprising the third-party resource that is installed on the client device, the third-party resource comprising a game or utility;
	in response to determining that the second version of the third-party resource was previously authorized by the messaging application, identifying, by the messaging application, user account information generated using the second version of the third-party resource; and
	sharing, by the messaging application, the user account information generated using the second version of the third-party resource with the first version of the third-party resource.



The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “receiving, by a messaging application implemented on a client device, a request to access a first version of a third-party resource;  determining that a second version of the third-party resource was previously authorized by the messaging application, the first version of the third-party resource comprising a web-based version of the third-party resource, and the second version of the third-party resource comprising a standalone application comprising the third-party resource that is installed on the client device, the third-party resource comprising a game or utility;  in response to determining that the second version of the third-party resource was previously authorized by the messaging application, identifying, by the messaging application, user account information generated using the second version of the third-party resource; and  sharing, by the messaging application, the user account information generated using the second version of the third-party resource with the first version of the third-party resource.” These limitations, taken in context of the entire claims are allowable over prior art of record. 

	Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2443